Citation Nr: 0203580	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

(Entitlement to service connection for bilateral hearing loss 
will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969, with approximately one year of service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, among other things, denied the 
benefits sought on appeal.  The Board is undertaking 
additional development on the issue of entitlement to service 
connection for bilateral hearing loss pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, if any, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran performed the duties of a platoon leader in 
the Republic of Vietnam from August 1967 through August 1968, 
participated in the Vietnam Counter Offense Phase III, and 
was in an area shown to have been under fire during the early 
months of 1968.

3.  The veteran is diagnosed as having post-traumatic stress 
disorder as a result of his experiences in Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for post-traumatic stress 
disorder as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000 
(VCAA) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded a VA 
examination and all relevant records adequately identified 
by the veteran have been obtained and associated with the 
claims folder.  The veteran was also given the opportunity 
to appear and testify before the Board to advance any and 
all arguments in favor of his claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The veteran's service personnel records show that he 
performed the duties of a platoon leader from August 1967 
through August 1968, in the Republic of Vietnam.  He 
performed these duties for the United States Army, 178th 
Replacement Company.  The veteran's DD-214 reflects 
participation in the Vietnam Counter Offense Phase III.  
Although information regarding the veteran's alleged 
stressors was too vague for meaningful research to be 
performed by the Department of the Army, U. S. Armed Services 
Center for Research of Unit Records, that service reported 
that the 178th Replacement Company was located in Long Binh 
in 1968.  It also supplied a Summation of Combat Activities 
Involving Military Police during the period of January 30, 
1968, through February 6, 1968, documenting attacks in Long 
Binh during the Tet Offensive.

The veteran's service medical records are void of any 
treatment for psychological complaints.  In the history 
supplied by the veteran at his discharge examination in 


November 1969, however, he reported frequent trouble 
sleeping, frequent terrifying nightmares, depression and 
excessive worry.  The examiner diagnosed depression due to 
family problems.

In January 1999, the veteran presented for psychiatric 
treatment with complaints of sleep disturbances with night 
terrors, nightmares, restless leg syndrome, chronic fatigue, 
difficulty concentrating, and severe anxiety.  He related 
having difficulties with personal relationships as well.  The 
veteran stated that he had nightmares associated with his 
experiences in Vietnam.  Specifically, the veteran related 
having been a platoon leader during the Tet Offensive and 
being under attack for days at a time.  He stated that he saw 
dead bodies in the mornings following night attacks, and that 
he had tried to help a young soldier who ultimately died in 
his arms.  The veteran said that he did not even know the 
young soldier's name.  He also related having processed body 
bags and kill charts.  Following a complete evaluation, the 
veteran was determined to have Axis I diagnoses of post-
traumatic stress disorder, chronic and delayed, a panic 
disorder with agoraphobia, and an impulse-control disorder 
not otherwise specified; a Global Assessment of Functioning 
score of 52 was assigned at that time and the veteran began 
participation in both group and individual therapy.  The 
veteran's therapist reported that the diagnosis of post-
traumatic stress disorder was based upon the veteran's combat 
experiences in Vietnam.

In August 1999, the veteran underwent VA examination.  After 
a complete evaluation, an Axis I diagnosis of chronic post-
traumatic stress disorder was rendered and a Global 
Assessment of Functioning score between 50 and 55 was 
assigned.  The VA examiner did not state which events 
described by the veteran may have caused his disorder, but 
the only events mentioned in the report were service-related.

In statements supplied by the veteran in May 2000 and 
December 2001, the veteran reported having seen dead bodies 
while delivering mail during the Tet Offensive in 1968.  He 
stated that his most vivid memory was of a little girl who 
had been killed.  The veteran also related having been in a 
free fire zone where he had to be prepared to fire his weapon 
at the enemy if needed.  The veteran stated that during that 
time he witnessed a heavy air assault.

In December 2001, the veteran's therapist reported that the 
veteran had been participating in therapy for approximately 
three years and was beginning to remember more experiences in 
service.  She stated that the diagnosis continued to be post-
traumatic stress disorder, chronic and delayed.  The 
veteran's therapist reported that the veteran continued to 
have many symptoms of post-traumatic stress disorder, 
including intrusive thoughts, insomnia, avoidance of people, 
and unresolved grief.

Also in December 2001, the veteran appeared and testified 
before the Board at a video conference.  He stated that he 
repressed his memories of Vietnam for thirty years because he 
was trying to be a good soldier and not talk about his combat 
experiences as instructed in the service.  The veteran 
testified that he was in Tan Son Nhut during the Tet 
Offensive and was under fire for many days in a row in the 
beginning of 1968.  He said about five people at his camp 
were injured.  The veteran said he complained of having 
nightmares during the last three months of his service and 
was prescribed medication for depression.  A statement was 
received from J.W.C. in December 2001 in which that 
individual described having been in the Long Binh area during 
the events of Tet in 1968.  He also identified particular 
stressful incidents which occurred at that time.  

Based on the foregoing, it is concluded that the veteran did 
indeed experience events basically as he has described and 
that these experiences led to the development of PTSD.  




ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

